Citation Nr: 0026673	
Decision Date: 10/05/00    Archive Date: 10/12/00

DOCKET NO.  99-00 204A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an increased rating for retropatellar 
compression syndrome of the right knee with degenerative 
joint disease and status post right high tibial osteotomy, 
currently evaluated at 30 percent, to include the issue of 
entitlement to an extraschedular rating under 38 C.F.R. § 
3.321 (1999).

2.  Entitlement to an increased rating for retropatellar 
compression syndrome of the left knee with degenerative 
changes and limitation of flexion, currently evaluated at 10 
percent, to include the issue of entitlement to an 
extraschedular rating under 38 C.F.R. § 3.321 (1999).


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs



ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel


INTRODUCTION

The veteran had active service from October 1983 to July 1988 
with four years, one month, and 14 days of prior active 
service, and six months and twelve days of prior unverified 
inactive service.

By rating decision in January 1989, service connection was 
granted for retropatellar compression syndrome of the right 
knee and retropatellar syndrome of the left knee.  In May 
1998, the veteran filed a claim for an increased rating for 
service knee disabilities, right and left.  This appeal 
arises from the November 1998 rating decision from the 
Buffalo, New York Regional Office (RO) that increased the 
evaluation of retropatellar compression syndrome, both knees, 
to 10 percent for each knee.  A Notice of Disagreement was 
filed in December 1998 and a Statement of the Case was issued 
in December 1998.  A substantive appeal was filed in January 
1999 with no hearing requested. 

By rating decision in September 1999, the evaluation of the 
right knee disability was increased to 30 percent effective 
from May 1998.  Additionally, an evaluation of 100 percent 
was assigned for the period from July 9, 1999 to November 1, 
1999 based on surgical or other treatment necessitating 
convalescence for the right knee disability.  The evaluation 
was decreased to 30 percent from November 1, 1999.    

By rating decision of December 1999, the temporary total 
evaluation for a right knee disability was extended to 
December 1, 1999.  The evaluation was decreased to 30 percent 
effective from December 1, 1999.  

By rating decision in June 2000, the temporary total 
evaluation for a right knee disability was continued from 
December 1, 1999 to January 31, 2000.  The evaluation was 
decreased to 30 percent effective from February 1, 2000.

Additionally, while the veteran had perfected an appeal as to 
the issue of recoupment of service connected compensation 
benefits based on the receipt of severance pay from the 
military, in writing in November 1999, the veteran indicated 
he was withdrawing his appeal as to this issue only.  


REMAND

The veteran contends that the RO erred by failing to grant 
the benefits sought on appeal.  He has thus stated a well-
grounded claim for an increased rating.  A claim for an 
increased evaluation is well grounded if the claimant asserts 
that a condition for which service connection has been 
granted has worsened.  Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992).

The undersigned notes that a current VA examination that 
takes into account the requirements of DeLuca v. Brown, 8 
Vet. App. 202 (1995) has not been provided.  In DeLuca, the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") held that in evaluating a 
service connected disability involving a joint, functional 
loss due to pain under 38 C.F.R. § 4.40 and functional loss 
due to weakness, fatigability, incoordination, or pain on 
movement of a joint under 38 C.F.R. § 4.45 must be 
considered.  The Court also held that the functional loss, if 
feasible, should be determined by reference to additional 
range of motion loss.  It was explained that the diagnostic 
codes pertaining to range of motion do not subsume 38 C.F.R. 
§ 4.40 and § 4.45 and that the rule against pyramiding set 
forth in 38 C.F.R. § 4.14 did not forbid consideration of a 
higher rating based on a greater limitation of motion due to 
pain on use, including during flare ups.  The veteran has 
complained of pain and decreased motion upon use of the 
knees.  Therefore, the veteran should be afforded an 
orthopedic examination to address the DeLuca requirements.  

Moreover, the x-rays of the veteran's right and left knees 
show degenerative joint disease.  The veteran is not rated 
under limitation of motion or arthritis for the right knee.  
Rather, he is rated under Diagnostic Code 5257 pertaining to 
recurrent subluxation or lateral instability of the knee.  
Therefore, the RO must consider the principles of rating 
enunciated in VAOPGCPREC 23-97 (July 1, 1997) (under certain 
circumstances, separate ratings may be assigned for separate 
manifestations of a knee disability) and VAOPGCPREC 9-98 
(August 14, 1998).  (A separate rating for arthritis may be 
assigned based on X-ray findings and painful motion under 
38 C.F.R. § 4.59).  

Further, the RO's attention is directed to Esteban v. Brown, 
6 Vet. App. 259 (1994).  Therein, the Court held that an 
appellant might be entitled to separate ratings for residuals 
of an injury, to include painful scars, if the assignment of 
the additional rating did not violate the prohibition against 
pyramiding under 38 C.F.R. § 4.14.  The critical element in 
determining whether separate conditions referable to the same 
disability may be assigned separate ratings is that none of 
the symptomatology for any one of the conditions is 
duplicative of or overlapping with the symptomatology of the 
other conditions.  It was noted on the March 2000 VA 
examination that the veteran had a scar of the right knee 
related to surgery of the right knee.  The RO should 
determine if separate ratings are assignable for the scar(s) 
of the right knee as related to the manifestations of the 
service connected right knee disability.

The veteran has received treatment from the Syracuse, New 
York VA Medical Center.  VA has a duty to assist the veteran 
in the development of facts pertaining to this claim.  
38 U.S.C.A. § 5107(a).  The Court has held that the duty to 
assist the claimant in obtaining and developing available 
facts and evidence to support his claim includes obtaining 
all relevant medical records.  Littke v. Derwinski, 1 Vet. 
App. 90 (1990).  All current treatment records for a right 
knee disability and a left knee disability should be 
obtained. 

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1) 
(1999).  "The governing norm in these exceptional cases is: 
A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  38 C.F.R. § 3.321(b)(1) 
(1999).

In May 1999, the veteran indicated that he was limited in 
employment due to his right and left knee disabilities.  The 
RO has not adjudicated the issue of entitlement to an 
extraschedular evaluation pursuant to 38 C.F.R. § 
3.321(b)(1).  Although the Board has no authority to grant an 
extraschedular rating in the first instance, it may consider 
whether the RO's determination with respect to that issue was 
proper.  See VAOPGCPREC 6-96; Floyd v. Brown, 9 Vet. App. 88, 
95 (1996) (The Board may consider whether referral to 
"appropriate first-line officials" for extra-schedular 
rating is required); see also Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996) (BVA may affirm an RO conclusion that a claim 
does not meet the criteria for submission pursuant to 38 
C.F.R. § 3.321(b)(1)).

The veteran's attention is directed to the following 
regulations.  

Sec. 3.655  Failure to report for 
Department of Veterans Affairs 
examination.

    (a) General.  When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA.
    (b) Original or reopened claim, or 
claim for increase.  When a claimant 
fails to report for an examination 
scheduled in conjunction with an original 
compensation claim, the claim shall be 
rated based on the evidence of record.  
When the examination was scheduled in 
conjunction with any other original 
claim, a reopened claim for a benefit 
which was previously disallowed, or a 
claim for increase, the claim shall be 
denied.

38 C.F.R. § 3.655 (1999).

In view of the foregoing and in order to afford the veteran 
his due process rights, the case is REMANDED to the RO for 
the following development:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
health care providers who treated the 
veteran for a right knee disability and a 
left knee disability since 1998.  
Thereafter, the RO should obtain legible 
copies of all records that have not 
already been obtained, including from the 
Syracuse, New York VAMC.

2. Thereafter, the veteran should be 
afforded a VA orthopedic examination to 
determine the current severity of the 
service connected right knee disability 
and left knee disability.  The claims 
folder must be made available to the 
examiner for review prior to the 
examination.  All necessary diagnostic 
testing should be done to determine the 
full extent of all disability present.  
All disability should be evaluated in 
relation to its history with emphasis on 
the limitation of activity and functional 
loss due to pain imposed by the 
disability at issue in light of the whole 
recorded history.  The factors upon which 
any medical opinion is based should be 
set forth for the record.  Each question 
should be answered using the 
corresponding Roman numeral.  If the 
examiner is unable to make any 
determination, or if an indicated test is 
not provided, the rationale should be so 
indicated on the record.  The factors 
upon which any medical opinion is based 
should be fully set forth for the record.

The examiner should be asked to:

I.  Describe the right knee and the 
left knee and indicate whether there 
are any findings of subluxation, 
instability, locking, swelling, or 
loss of range of motion of either 
knee.  Any instability should be 
described as mild, moderate or 
severe.  

II.  Give the ranges of motion in 
degrees, together with the normal 
ranges of motion.  For VA purposes, 
normal flexion is to 140 degrees and 
normal extension is to 0 degrees.  

III.  Indicate whether there is any 
ankylosis of either knee; and, if 
so, the position in degrees should 
be given.    

IV.  Determine whether either knee 
exhibits weakened movement, excess 
fatigability, or incoordination 
attributable to the service 
connected disability; and, if 
feasible, express these 
determinations in terms of the 
degree of additional range of motion 
loss or ankylosis (which should be 
described in degrees) due to any 
weakened movement, excess 
fatigability, or incoordination for 
the knee.  

V.  Express an opinion on whether 
pain could significantly limit 
functional ability during flare-ups 
or when either knee is used 
repeatedly over a period of time.  
This determination should be 
portrayed in terms of the degree of 
additional range of motion loss or 
ankylosis (express in degrees) due 
to pain on use or during flare-ups 
for the knee.  If it is not feasible 
to make such a determination, it 
should be so indicated on the 
record.   

VI.  Describe any scars related to 
the service connected right knee 
disability and note whether any 
scars are painful and tender on 
objective demonstration, poorly 
nourished with repeated ulceration, 
or productive of limited function.  

3.  The RO should inform the veteran of 
the elements of a claim for an 
extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) and permit him the full 
opportunity to supplement the record as 
desired.  See Spurgeon v. Brown, 10 Vet. 
App. 194, 197-98 (1997).  This may 
include evidence of the need for frequent 
periods of hospitalization or evidence 
from an employer showing time lost from 
work due to the disabilities of the right 
and left knees.

4.  Thereafter, the RO should consider 
whether the criteria for submission for 
assignment of an extraschedular 
evaluation for service connected right 
and left knee disabilities pursuant to 38 
C.F.R. § 3.321(b)(1) are met.  If such 
criteria are met, then the matter should 
be referred to the Undersecretary for 
Benefits or the Director of the 
Compensation and Pension Service for 
appropriate action. 

5.  After completion of the requested 
development, the RO should review the 
veteran's claims on the basis of all the 
evidence of record.  Consideration should 
be given to 38 C.F.R. §§ 4.40 and 4.45 
and the provisions of DeLuca, and 
VAOPGCPREC 23-97.  If any action taken 
remains adverse to the veteran, he and 
his representative should be furnished a 
Supplemental Statement of the Case.  This 
should additionally include consideration 
and discussion of 38 C.F.R. § 3.655 if 
the veteran fails to appear for the 
scheduled examination.  If the veteran 
fails to appear for a scheduled 
examination, the RO should include 
verification in the claims file as to the 
date the examination was scheduled and 
the address to which notification was 
sent.  The veteran and his representative 
should then be afforded an opportunity to 
respond.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Iris S. Sherman
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



